Case 2:20-cv-07870-DMG-PD Document 40 Filed 11/04/20 Page 1 of 9 Page ID #:757




  1   PAUL B. BEACH, State Bar No. 166265
      pbeach@lbaclaw.com
  2   RAYMOND W. SAKAI, State Bar No. 193507
      rsakai@lbaclaw.com
  3   EMILY B. SUHR, State Bar No. 306658
      esuhr@lbaclaw.com
  4   LAWRENCE BEACH ALLEN & CHOI, PC
      100 West Broadway, Suite 1200
  5   Glendale, California 91210-1219
      Telephone No. (818) 545-1925
  6   Facsimile No. (818) 545-1937
  7   Attorneys for Defendants
      County of Los Angeles and Sheriff Alex Villanueva
  8
  9                              UNITED STATES DISTRICT COURT
 10                            CENTRAL DISTRICT OF CALIFORNIA
 11
 12    KRIZIA BERG, et al.,                        )   Case No. 2:20-cv-07870-DMG-PD
                                                   )
 13                        Plaintiffs,             )   Honorable Dolly M. Gee
                                                   )
 14             vs.                                )
                                                   )   DEFENDANTS COUNTY OF
 15    COUNTY OF LOS ANGELES, a                    )   LOS ANGELES AND SHERIFF
       municipal entity, et al.,                   )   ALEX VILLANUEVA’S
 16                                                )   ANSWER TO FIRST AMENDED
                           Defendants.             )   COMPLAINT; DEMAND FOR
 17                                                )   JURY TRIAL
                                                   )
 18
 19
 20           TO THE HONORABLE COURT, ALL PARTIES, AND TO THEIR
 21   ATTORNEYS OF RECORD:
 22           COME NOW Defendants County of Los Angeles and Sheriff Alex
 23   Villanueva (collectively, “Defendants”), and answering the First Amended
 24   Complaint (“FAC”) herein for themselves and for no other Defendants, admit,
 25   deny, and allege as follows:
 26           1.       Answering Paragraphs 1, 2, 5, 29, 32, 40, 41, 50, 64, 74, 76, 77, 78,
 27   81, 89, 98, 109, 111, 112, 113, 125, 130, 131, 132, 133, 134, 135, 136, 137, 138,
 28   141, 142, 146, 147, 148, 150, 151, 152, 153, 155, 156, 157, 158, 159, 160, 161,

                                                   1
      BERG\Answer to FAC
Case 2:20-cv-07870-DMG-PD Document 40 Filed 11/04/20 Page 2 of 9 Page ID #:758




  1   162, 163, 164, 165 of the FAC, Defendants deny generally and specifically each
  2   and every allegation contained therein.
  3           2.       Answering Paragraphs 3, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19,
  4   20, 21, 22, 25, 26, 27, 28, 30, 31, 33, 34, 35, 36, 37, 38, 39, 42, 43, 44, 45, 46, 47,
  5   48, 49, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 65, 66, 67, 68, 69, 70, 71,
  6   72, 73, 75, 79, 80, 82, 83, 84, 85, 86, 87, 88, 90, 91, 92, 93, 94, 95, 96, 97, 99,
  7   100, 101, 102, 103, 104, 105, 106, 107, 108, 110, 114, 115, 116, 117, 118, 119,
  8   120, 121, 122, 123, 124, 126, 127, 140, 144, 145, of the FAC, Defendants do not
  9   have sufficient information or belief to enable them to answer said Paragraphs
 10   and, on that ground, deny each and every allegation contained therein.
 11           3.       Answering Paragraphs 4 and 24 of the FAC, Defendants admit that
 12   Alex Villanueva is the duly elected Sheriff of Los Angeles County. As to the
 13   remainder of the allegations set forth in the paragraphs of the FAC, Defendants
 14   do not have sufficient information or belief to enable them to answer said
 15   paragraphs and, on that ground, deny each and every allegation contained therein.
 16           4.       Answering Paragraph 6 of the FAC, Defendants admit that, under the
 17   facts alleged, jurisdiction is proper.
 18           5.       Answering Paragraph 7 of the FAC, Defendants admit that, under the
 19   facts alleged, venue is proper.
 20           6.       Answering Paragraph 23 of the FAC, Defendants admit that the
 21   County of Los Angeles is a public entity and that the Los Angeles County
 22   Sheriff’s Department (“LASD”) is a subdivision of the former. As to the
 23   remainder of the allegations set forth in Paragraph 23 of the FAC, these
 24   Defendants do not have sufficient information or belief to enable them to answer
 25   said Paragraph and, on that ground, deny each and every allegation contained
 26   therein.
 27   ///
 28   ///

                                                   2
      BERG\Answer to FAC
Case 2:20-cv-07870-DMG-PD Document 40 Filed 11/04/20 Page 3 of 9 Page ID #:759




  1           7.       Answering Paragraph 128 of the Complaint, Defendant incorporates
  2   by reference their responses to Paragraphs 1 through 127 as though fully set forth
  3   herein.
  4           8.       Answering Paragraph 129 of the Complaint, Defendant incorporates
  5   by reference their responses to Paragraphs 1 through 128 as though fully set forth
  6   herein.
  7           9.       Answering Paragraph 139 of the Complaint, Defendant incorporates
  8   by reference their responses to Paragraphs 1 through 138 as though fully set forth
  9   herein.
 10           10.      Answering Paragraph 143 of the Complaint, Defendant incorporates
 11   by reference their responses to Paragraphs 1 through 142 as though fully set forth
 12   herein.
 13           11.      Answering Paragraph 149 of the Complaint, Defendant incorporates
 14   by reference their responses to Paragraphs 1 through 148 as though fully set forth
 15   herein.
 16           12.      Answering Paragraph 154 of the Complaint, Defendant incorporates
 17   by reference their responses to Paragraphs 1 through 153 as though fully set forth
 18   herein.
 19                                 AFFIRMATIVE DEFENSES
 20                             FIRST AFFIRMATIVE DEFENSE
 21           13.      That Plaintiffs’ lawsuit is barred, pursuant to the Government Claims
 22   Act and Lowry v. Port San Luis Harbor, No. 45, 2020 WL 6192949, at *10 (Cal.
 23   Ct. App. Oct. 22, 2020), for failure to file and have their tort claim rejected prior
 24   to filing suit, and noncompliance cannot be cured by amending the complaint.
 25                            SECOND AFFIRMATIVE DEFENSE
 26           14.      That Plaintiffs’ FAC fails to state a cause of action against these
 27   public entity defendants for, pursuant to Monell v. Dept. of Social Services of New
 28   York, 436 U.S. 658, 694 (1978), there can be no recovery for a federal civil rights

                                                   3
      BERG\Answer to FAC
Case 2:20-cv-07870-DMG-PD Document 40 Filed 11/04/20 Page 4 of 9 Page ID #:760




  1   violation where there is no constitutional deprivation occurring pursuant to
  2   governmental policy or practice.
  3                             THIRD AFFIRMATIVE DEFENSE
  4           15.      The FAC does not state facts sufficient to constitute a cause of action
  5   against Defendants under 42 U.S.C. § 1983 because simple negligence pursuant
  6   to the United States Supreme Court decision of Parratt v. Taylor, 451 U.S. 527
  7   (1981), is not a federal civil rights violation.
  8                           FOURTH AFFIRMATIVE DEFENSE
  9           16.      That pursuant to California Government Code § 818, and Newport
 10   City v. Fact Concerts, Inc., 453 U.S. 247 (1981), this public entity defendant is
 11   not liable for exemplary or punitive damages in any sum, or at all.
 12                             FIFTH AFFIRMATIVE DEFENSE
 13           17.      Defendants employed by this Defendant are entitled to qualified
 14   immunity because they did not deprive Plaintiff of a constitutional right.
 15                             SIXTH AFFIRMATIVE DEFENSE
 16           18.      Defendants are entitled to qualified immunity since the applicable
 17   law was not clearly established and since a reasonable official in Defendants’
 18   position could have believed their conduct was lawful.
 19                           SEVENTH AFFIRMATIVE DEFENSE
 20           19.      To the extent that any force was used, it was privileged as being
 21   reasonably necessary, and being believed to be so necessary, to the lawful defense
 22   of third parties and/or Defendants.
 23                            EIGHTH AFFIRMATIVE DEFENSE
 24           20.      Under the Civil Rights Act, where intent is an element of the claim,
 25   the facts must be alleged in Plaintiffs’ FAC with specificity.
 26                             NINTH AFFIRMATIVE DEFENSE
 27           21.      The County Sheriff and his subordinates act on behalf of the State,
 28   not the County, when engaged in law enforcement activities, consequently, any

                                                   4
      BERG\Answer to FAC
Case 2:20-cv-07870-DMG-PD Document 40 Filed 11/04/20 Page 5 of 9 Page ID #:761




  1   policies, practices or customs alleged in Plaintiffs’ FAC are not those of the
  2   County.
  3                             TENTH AFFIRMATIVE DEFENSE
  4           22.      The County is immune from liability under the Eleventh Amendment
  5   to the Constitution of the United States.
  6                          ELEVENTH AFFIRMATIVE DEFENSE
  7           23.      Neither a public entity nor a public employee is liable for his act or
  8   omission, exercising due care, in the execution or enforcement of any law.
  9                          TWELFTH AFFIRMATIVE DEFENSE
 10           24.      Neither a public employee nor a public entity is liable for any injury
 11   caused by the act or omission of another person.
 12                        THIRTEENTH AFFIRMATIVE DEFENSE
 13           25.      Neither a public entity nor a public employee is liable for any injury
 14   resulting from his act or omission where the act or omission was the result of the
 15   exercise of the discretion vested in him.
 16                        FOURTEENTH AFFIRMATIVE DEFENSE
 17           26.      A public entity is not liable for an injury resulting from an act or
 18   omission of an employee of the public entity where the employee is immune from
 19   liability.
 20                          FIFTEENTH AFFIRMATIVE DEFENSE
 21           27.      Neither a public entity nor a public employee is liable for any injury
 22   caused by adopting or failing to adopt an enactment or by failing to enforce any
 23   law.
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///

                                                    5
      BERG\Answer to FAC
Case 2:20-cv-07870-DMG-PD Document 40 Filed 11/04/20 Page 6 of 9 Page ID #:762




  1                          SIXTEENTH AFFIRMATIVE DEFENSE
  2           28.      Neither a public entity nor a public employee acting in good faith,
  3   without malice, and under the apparent authority of an enactment that is
  4   unconstitutional, invalid or inapplicable, is liable for any injury caused thereby,
  5   except to the extent that he would have been liable had the enactment been
  6   constitutional, valid and applicable.
  7                         SEVENTEENTH AFFIRMATIVE DEFENSE
  8           29.      Neither a public entity nor a public employee is liable for any injury
  9   caused by the adoption or failure to adopt an enactment or by the failure to
 10   enforce an enactment.
 11                         EIGHTEENTH AFFIRMATIVE DEFENSE
 12           30.      Any alleged acts or omissions by this answering Defendant were
 13   superseded by the negligence or intentional acts of Plaintiffs and/or third parties
 14   whose negligence intervened and was the sole and proximate cause of any
 15   detriment that Plaintiffs alleged in the FAC.
 16                         NINETEENTH AFFIRMATIVE DEFENSE
 17           31.      That the damages, if any, should be in direct proportion to the fault
 18   of this defendant, if any, as provided by Civil Code §§1431 to 1431.5.
 19                          TWENTIETH AFFIRMATIVE DEFENSE
 20           32.      The actions of this Defendant and its employees in all respects were
 21   reasonable, proper and legal
 22                        TWENTY-FIRST AFFIRMATIVE DEFENSE
 23           33.      Plaintiffs’ claims and requests for relief are barred, in whole or in
 24   part, by the doctrine of unclean hands
 25                        TWENTY-SECOND AFFIRMATIVE DEFENSE
 26           34.      Plaintiffs’ claims are barred by the doctrine of laches.
 27                        TWENTY-THIRD AFFIRMATIVE DEFENSE
 28           35.      Plaintiff has failed to join all necessary parties to this action.

                                                     6
      BERG\Answer to FAC
Case 2:20-cv-07870-DMG-PD Document 40 Filed 11/04/20 Page 7 of 9 Page ID #:763




  1                        TWENTY-FOURTH AFFIRMATIVE DEFENSE
  2           36.      Neither this answering Defendant nor any of its employees acted
  3   with deliberate indifference.
  4                         TWENTY-FIFTH AFFIRMATIVE DEFENSE
  5           37.      Defendant is not liable pursuant to the doctrine of assumption of
  6   risk.
  7                         TWENTY-SIXTH AFFIRMATIVE DEFENSE
  8           38.      Plaintiffs failed to mitigate their damages.
  9                        TWENTY-SEVENTH AFFIRMATIVE DEFENSE
 10           39.      Because Plaintiffs’ complaint is couched in conclusory terms,
 11   Defendants cannot fully anticipate all the affirmative defenses that may be
 12   applicable to the within action. Accordingly, the right to assert additional
 13   affirmative defenses, if and to the extent that such affirmative defenses are
 14   applicable, is hereby reserved.
 15                        TWENTY-EIGHTH AFFIRMATIVE DEFENSE
 16           40.      The complaint does not state facts sufficient to certify a class
 17   pursuant to Rule 23 of the Federal Rules of Civil Procedure and, therefore, this
 18   action is not properly brought as a class action.
 19                         TWENTY-NINTH AFFIRMATIVE DEFENSE
 20           41.      Plaintiffs are not proper representatives of the class they purport to
 21   represent and, therefore, this action is not properly brought as a class action.
 22                          THIRTIETH AFFIRMATIVE DEFENSE
 23           42.      Neither a public entity nor a public employee is liable for failure to
 24   establish a police department or otherwise provide police protection service or, if
 25   public protection service is provided, for failure to provide sufficient police
 26   protection service.
 27   ///
 28   ///

                                                    7
      BERG\Answer to FAC
Case 2:20-cv-07870-DMG-PD Document 40 Filed 11/04/20 Page 8 of 9 Page ID #:764




  1                         THIRTY-FIRST AFFIRMATIVE DEFENSE
  2            43. Each of Plaintiffs’ state law claims are barred by the absolute
  3   “official duty” privilege of Civil Code § 47(a).
  4                        THIRTY-SECOND AFFIRMATIVE DEFENSE
  5            44. Each of Plaintiffs’ state law claims are barred by the absolute
  6   privilege of Government Code § 821.6.
  7                         THIRTY-THIRD AFFIRMATIVE DEFENSE
  8            45. The Complaint and individual theories of relief set forth therein are
  9   barred by Plaintiffs’ failure to have complied with the California public entity and
 10   public employee claims filing provisions.
 11                        THIRTY-FOURTH AFFIRMATIVE DEFENSE
 12           46.      This action is barred by the applicable statutes of limitations.
 13                         THIRTY-FIFTH AFFIRMATIVE DEFENSE
 14           47.      Defendant alleges Plaintiffs have not suffered any damages as a
 15   result of any alleged act or omission by Defendant and are, therefore, barred from
 16   asserting their claims against Defendant.
 17                         THIRTY-SIXTH AFFIRMATIVE DEFENSE
 18           48.      To the extent that any force was used in the incident complained of,
 19   it was so used in the exercise of the right of self-defense.
 20                        THIRTY-SEVENTH AFFIRMATIVE DEFENSE
 21           49.      That any injury or damage suffered by Plaintiffs and/or Decedent
 22   was caused solely by reason of Decedent’s wrongful acts and conduct and the
 23   willful resistance to a peace officer in the discharge, and attempt to discharge, the
 24   duty of his office, and not by reason of any unlawful acts or omissions of these
 25   Defendant.
 26                        THIRTY-EIGHTH AFFIRMATIVE DEFENSE
 27           50.      Plaintiffs lack standing to pursue claims for relief.
 28   ///

                                                    8
      BERG\Answer to FAC
Case 2:20-cv-07870-DMG-PD Document 40 Filed 11/04/20 Page 9 of 9 Page ID #:765




  1                        THIRTY-NINTH AFFIRMATIVE DEFENSE
  2           51.      Defendant is immune from liability, pursuant to Government Code
  3   § 845.8, since any injuries resulted from a criminal suspect resisting or fleeing
  4   from arrest.
  5
  6                               DEMAND FOR JURY TRIAL
  7           TO THE CLERK OF THE ABOVE-ENTITLED COURT:
  8           PLEASE TAKE NOTICE that Defendants County of Los Angeles and
  9   Sheriff Alex Villanueva demand a trial by jury pursuant to Federal Rules of Civil
 10   Procedure, Rule 38(b) and Local Rule 38-1.
 11
 12
 13   Dated: November 4, 2020                  LAWRENCE BEACH ALLEN & CHOI, PC
 14
 15                                            By          /s/ Paul B. Beach              _
 16                                                  Paul B. Beach
                                                     Attorneys for Defendants
 17
                                                     County of Los Angeles and
 18                                                  Sheriff Alex Villanueva
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                 9
      BERG\Answer to FAC
